IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE             FILED
                         MAY SESSION, 1997
                                                         July 23, 1997

                                                   Cecil W. Crowson
JAMES C. LEVEYE,           )     C.C.A. NO. 01C01-9606-CC-00258
                                                 Appellate Court Clerk
                           )
      Appellant,           )
                           )
                           )     WILLIAMSON COUNTY
VS.                        )
                           )     HON. DONALD P. HARRIS
STATE OF TENNESSEE,        )     JUDGE
                           )
      Appellee.            )     (Post-Conviction Relief)




FOR THE APPELLANT:               FOR THE APPELLEE:

E. COVINGTON JOHNSTON, JR.       CHARLES W. BURSON
136 Fourth Avenue South          Attorney General and Reporter
Franklin, TN 37064
                                 DARYL J. BRAND
                                 Assistant Attorney General
                                 450 James Robertson Parkway
                                 Nashville, TN 37243-0493

                                 JOE D. BAUGH, JR.
                                 District Attorney General

                                 DEREK K. SMITH
                                 Assistant District Attorney
                                 P. O. Box 937
                                 Franklin, TN 37065-0937



OPINION FILED ________________________

AFFIRMED PURSUANT TO RULE 20

JERRY L. SMITH, JUDGE
                                    ORDER


      Appellant James C. Leveye appeals the dismissal of his petition for post-

conviction relief, presenting the following issue: whether the trial court erred in

dismissing his petition as time-barred.



      After a review of the record, we affirm the judgment of the trial court

pursuant to Court of Criminal Appeals Rule 20.



      A W illiamson County Circuit Court jury found Appellant guilty of three

counts of vehicular burglary, two counts of petit larceny, one count of grand

larceny, one count of illegally possessing explosives, and of being a habitual

criminal.   He received a life sentence plus eight years in the Tennessee

Department of Correction. On direct appeal, this Court set aside the habitual

criminal conviction and remanded for resentencing. The Tennessee Supreme

Court affirmed that judgment on September 24, 1990, constituting, for the

purpose of the post-conviction statute of limitations, the final action of the highest

state appellate court.



      On December 11, 1995, Appellant filed this post-conviction petition,

alleging newly discovered evidence. The trial court dismissed the petition as

time-barred by the statute of limitations found at Tennessee Code Annotated

Section 40-30-202(a).



      In this appeal, Appellant maintains that his petition is not time-barred,

arguing that Section 40-30-202(a), while shortening the statute of limitations for

                                          -2-
post-conviction cases from three years to one year, created a one year window

from its effective date to present post-conviction claims.      Appellant claims

therefore that he had one year from May 10, 1995, the effective date of Section

40-30-202(a), to file his petition.



      On numerous occasions, this Court has addressed the precise issue raised

by this appeal. In Carter v. State, 1996 WL 389243 (Tenn. Crim. App. July 11,

1996) (W elles, J., dissenting), perm. app. granted, (Tenn. Dec. 2, 1996), a

divided panel of this Court agreed with the position espoused by Appellant in this

appeal. However, in the overwhelming majority of cases decided since Carter,

this Court has taken the position that Tennessee Code Annotated Section 40-30-

202(a) does not operate to revive post-conviction claims already barred under the

previous limitation period. See, e.g., Brummitt v. State, 1997 WL 106679 (Tenn.

Crim. App. Mar. 11, 1997); Pendleton v. State, 1997 WL 59501 (Tenn. Crim. App.

Feb. 13, 1997); Blake v. State, 1997 W L 55939 (Tenn. Crim. App. Feb. 12,

1997); Carter v. State, 1997 W L 59422 (Tenn. Crim. App. Feb. 12, 1997);

Tillman v. State, 1997 W L 55853 (Tenn. Crim. App. Feb. 12, 1997); Kimery v.

State, 1997 WL 31143 (Tenn. Crim. App. Jan. 28, 1997); Koprowski v. State,

1997 W L 33638 (Tenn. Crim. App. Jan. 28, 1997); Butler v. State, 1996 WL
691506 (Tenn. Crim. App. Dec. 2, 1996); Butler v. Bell, 1996 W L 667907 (Tenn.

Crim. App. Nov, 19, 1996).



      W e believe the better-reasoned decisions of this Court to be those which

hold that post-conviction claims which were time-barred under the previous post-

conviction statute of limitations remain time-barred even after the enactment of

Section 40-30-202(a). To hold otherwise would circumvent the clear legislative

                                       -3-
intent of the statute, that being to limit the number of post-conviction petitions and

to reduce the time within which such petitions must be filed.



      Accordingly, we affirm the trial court’s judgment pursuant to Court of

Criminal Appeals Rule 20.



                                  ____________________________________
                                  JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE


___________________________________
DAVID G. HAYES, JUDGE




                                         -4-